[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court pursuant to Section 46b-231(n) Connecticut General Statutes as an appeal by the defendant-appellant ("appellant") from a decision of the Family Support Magistrate dated January 30, 2001. The court, having reviewed the file, including the transcript of the proceedings before the Family Support Magistrate, and having considered the additional evidence of the appellant and the oral argument of both parties and counsel, hereby finds as follows:
  1. That no substantial rights of the appellant were prejudiced during the hearing before the Family Support Magistrate pursuant to Section  46b-231(n)(7) C.G.S.
THEREFORE, IT IS HEREBY ORDERED THAT:
The decision of the Family Support Magistrate is hereby AFFIRMED and the appeal therefrom is hereby DENIED, and that no costs are taxed to either party.
THE COURT
SHAY, J.